                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-06079 JAK (SSx)                                          Date     February 15, 2019
 Title       Jose Velez v. Moonshadows, LP, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                            Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                         OF PROSECUTION (DKT. 18)

On December 27, 2018, the Court issued an order directing that Plaintiff file a motion for default judgment
no later than February 11, 2019 (Dkt. 18) (the “Order”). Plaintiff was directed to set the hearing on the
motion for default judgment for April 1, 2019 at 8:30 a.m. Id. Plaintiff has not filed the motion for default
judgment. Accordingly, the Court sets an Order to Show Cause as to why this case should not be
dismissed for lack of prosecution (the “OSC”). The OSC will stand submitted upon the filing of an
appropriate response no later than February 25, 2019. No oral argument will be heard unless otherwise
ordered by the Court. Plaintiff is advised that the Court will consider the filing of a motion for default
judgment, which has been served on Defendants no later than February 25, 2019, as a satisfactory
response to the OSC. If a response to the OSC or a motion for default judgment is not filed, this action will
be dismissed for lack of prosecution and Plaintiff’s failure to follow the Court’s Orders.


IT IS SO ORDERED.




                                                                                               :

                                                           Initials of Preparer   ak




                                                                                                   Page 1 of 1
